        Case 4:19-cv-00386-JAJ-SBJ Document 6 Filed 12/09/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION


 ESTATE OF BECKY MCILRATH, by and
 through its co-administrators, JAREN       Case No. 4:19-cv-00386-JAJ-SBJ
 DEPENNING and BEVERLY DEPENNING;
 JAMES HARLEY MCILRATH IV,
 individually and by and through the ESTATE
 OF BECKY MCILRATH; and G.E.M., by
 and through the ESTATE OF BECKY
 MCILRATH and her father and next friend,
 JAMES HARLEY MCILRATH III,

                Plaintiffs,

 vs.

 THE IOWA CLINIC, P.C.; THOMAS
 HANSEN, M.D.; PIER OSWEILER, ARNP;
 ENDO PHARMACEUTICALS, INC.; and
 ENDO HEALTH SOLUTIONS,

               Defendants.


              DEFENDANTS ENDO HEALTH SOLUTIONS INC. AND
                ENDO PHARMACEUTICALS INC.’S UNOPPOSED
       MOTION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADINGS

       Pursuant Fed. R. Civ. P. 6(b), Defendants Endo Health Solutions and Endo

Pharmaceuticals Inc. (“Endo”) respectfully move this Court to enter an Order granting them a 60-

day extension of time to file a responsive pleading after the later of: (1) a decision by the Judicial

Panel on Multidistrict Litigation (“JPML”) granting a motion to vacate a conditional transfer order

covering this action or otherwise finally denying transfer of this action; or (2) this Court’s ruling

on any motion to remand. In support of this request, Endo states as follows:
        Case 4:19-cv-00386-JAJ-SBJ Document 6 Filed 12/09/19 Page 2 of 4



        1.     This action was originally filed in the Iowa District Court for Polk County, Case No.

LACL146210, on November 1, 2019. Plaintiffs filed a First Amended Petition on November 13,

2019.

        2.     On December 2, 2019, this action was removed to the United States District Court

for the Southern District of Iowa. (Doc. 1.)

        3.     On December 5, 2017, the JPML formed multidistrict litigation (“MDL”) No. 2804

and transferred opioid-related actions to the United States District Court for the Northern District

of Ohio before Judge Aaron Polster. See In re Nat’l Prescription Opiate Litig., 290 F. Supp. 3d

1375, 1378 (J.P.M.L. 2017).

        4.     On December 2, 2019, the Clerk of this Court filed a letter addressed to the Judicial

Panel on Multidistrict Litigation (“JPML”) asking the JPML to forward the petition in this action

“to the panel for review of a Potential Tag-Along Action” in MDL No. 2804.

        5.     This action was “tagged” for transfer to MDL No. 2804 on December 4, 2019. See

Notice of Potential Tag-Along Action, In Re: National Prescription Opiate Litigation, MDL No.

2804, (J.P.M.L.), Doc. 6402.

        6.      The parties have agreed to extend the time for Endo to answer or otherwise respond

to the petition up to and including 60 days following: (1) a decision by the JPML granting a motion

to vacate a conditional transfer order covering this action or otherwise finally denying transfer of

this action; or (2) this Court’s ruling on any motion to remand, whichever is later.

        7.     Plaintiffs’ counsel has informed the undersigned that Plaintiffs have no objection to

the requested extension of time.

        8.     This Motion is not sought for delay, but solely in the interest of judicial economy.




                                                  2
        Case 4:19-cv-00386-JAJ-SBJ Document 6 Filed 12/09/19 Page 3 of 4



       9.      The deadline to file a responsive pleading has not previously been continued or

extended.

       10.     No Scheduling Order or other deadlines have been entered in this case. There is no

final pretrial conference or trial currently scheduled. Therefore, the requested extension of time will

have no impact on a trial schedule or any other deadlines in this case.

       WHEREFORE, Endo respectfully requests this Court to enter an order extending the time

for Endo to answer or otherwise respond to Plaintiffs’ petition up to and including sixty (60) days

after the later of: (1) a decision by the Judicial Panel on Multidistrict Litigation (“JPML”) granting

a motion to vacate a conditional transfer order covering this action or otherwise finally denying

transfer of this action; or (2) this Court’s ruling on any motion to remand.

                                       LEDERER WESTON CRAIG PLC


                                       By:      /s/ J. Michael Weston
                                              J. Michael Weston AT0008405
                                             118 – 3rd Avenue SE, Suite 700
                                              P. O. Box 1927
                                              Cedar Rapids, IA 52406-1927
                                              Telephone: (319) 365-1184
                                              Fax:         (319) 365-1186
                                              E-mail: mweston@lwclawyers.com

                                       ATTORNEYS FOR DEFENDANTS ENDO
                                       HEALTH SOLUTIONS INC. and ENDO
                                       PHARMACEUTICALS, INC.




                                                  3
        Case 4:19-cv-00386-JAJ-SBJ Document 6 Filed 12/09/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 9th day of December, 2019, I electronically filed the foregoing
with the Clerk of the U.S. District Court for the Southern District of Iowa, Central Division,
using the ECF system which will send notification of such filing to the following:

                              ATTORNEY FOR PLAINTIFFS:
                              Scott M. Wadding
                              E-mail: swadding@seasewadding.com
                              E-mail: swadding@kempsease.com


                              ATTORNEYS FOR DEFENDANT THOMAS HANSEN, M.D.:
                              Jennifer E. Rinden
                              E-mail: jer@shuttleworthlaw.com

                              Nancy J. Penner
                              E-mail: njp@shuttleworthlaw.com


       Executed this 9th day of December, 2019 in Cedar Rapids, Iowa.


                                        /s/ J. Michael Weston
                                      J. Michael Weston




                                                 4
